United States District Court
District of Massachusetts

 

UNITED STATES OF AMERICA,
Plaintiff,

Criminal Action No.
Vv. 12-cr-10120-NMG
EDGAR ACEVEDO,

Defendant.

tt ee ee ee ee ee ee ee Se

 

MEMORANDUM & ORDER
GORTON, J.

Presently before the Court is a motion to vacate filed by
Edgar Acevedo (“Acevedo” or “petitioner”) pursuant to 28 U.S.C.
§ 2255, challenging his guilty plea offered in December, 2014,
and the sentence that followed.

I. Background

In December, 2014, petitioner pled guilty to conspiracy to
commit kidnapping in violation of 18 U.S.C. § 1201(c).

The indictment charged Acevedo with conspiring with several
co-defendants to kidnap John Doe (“Doe”) at gunpoint and hold
him for ransom. At Acevedo’s Rule 11 hearing, the government
proffered the following facts that he did not dispute: two armed
co-conspirators 1) stopped Doe’s vehicle, 2) forced him from the

car into a van driven by Acevedo, 3) demanded a ransom from
Doe’s wife and 4) held him at a house owned by Alfred Vasquez
(“Vasquez”), a co-conspirator, in Lawrence, Massachusetts.

FBI agents rescued Doe after five days and tracked the
ransom money, coated with fluorescent fingerprint powder, to
Vasquez’s primary residence. They encountered Acevedo upon
their arrival and arrested him after his hands tested positive
for fingerprint powder residue.

The government produced three witnesses to testify that
Acevedo was part of the kidnapping scheme. Moreover, analysis
of Acevedo’s cellphone records from the three weeks prior to the
kidnapping revealed that he had 114 calls with Vasquez and 89
calls with another co-conspirator.

Acevedo was the last conspirator to plead guilty and
several times attempted to sever the charges against him from
the charges against his co-conspirators. He vigorously objected
to portions of the Pre-Sentence Report (“PSR”), arguing that he
1) was unaware of the plan to kidnap Doe, 2) could not have
foreseen the use of a gun by his co-conspirators, 3) was not
present in the house where Doe was held and 4) played a minor
role in the conspiracy itself.

At sentencing, this Court heard arguments from defense
counsel regarding petitioner’s objections to the PSR and
addressed the first 13 objections, which related to the facts

recited in the PSR that increased his offense level. Defense

- 2? -
counsel did not offer any rebuttal evidence in support of his
objections to the PSR nor did she request an evidentiary
hearing.

A. Procedural History

Acevedo was charged by indictment in April, 2012. After
this Court denied his motions to sever, Acevedo pled guilty at a
Rule 11 hearing in December, 2014, the day before he was
scheduled to go to trial.

Notwithstanding Acevedo’s objections at sentencing, the
Court adopted the PSR’s recommended offense level of 37 and
criminal history category I, resulting in a guidelines
imprisonment range of 210 to 262 months. This Court then
sentenced Acevedo to 192 months imprisonment, two years
supervised release and a $100 special assessment.

Acevedo appealed his below-guidelines sentence to the First
Circuit Court of Appeals (“First Circuit”) in March, 2015. He
argued that this Court 1) failed to hold a hearing to resolve
the factual disputes raised by his objections to the PSR at
sentencing and 2) erred in calculating his offense level. He
submitted that there was an undue disparity between his sentence
and those of his co-conspirators. The First Circuit affirmed

his sentence in June, 2016.
In August, 2016, Acevedo appealed the decision of the First
Circuit to the United States Supreme Court. In October, 2016,
the Supreme Court denied his petition for writ of certiorari.

Acevedo then filed this motion to vacate under 28 U.S.C.

§ 2255 in March, 2017.
III. Legal Analysis

A. Standard of Review

Section 2255 of Title 28 of the United States Code enables
a prisoner in custody to move the court that imposed his
sentence to vacate, set aside or correct the sentence if it was
1) imposed in violation of the Constitution or laws of the
United States or by a court that lacked jurisdiction, 2) in
excess of the maximum authorized by law or 3) otherwise subject
to collateral attack. 28 U.S.C. § 2255(a); David v. United
States, 134 F.3d 470, 474 (lst Cir. 1998). The petitioner bears
the burden of establishing the need for relief in each of those
circumstances. David, 134 F.3d at 474. To be entitled to relief
under § 2255, the petitioner must present “exceptional
circumstances” that make the need for redress “evident”. Id.

(citing Hill v. United States, 368 U.S. 424, 428 (1962)).

 

A § 2255 petition is procedurally defaulted and
unreviewable on collateral attack when the petitioner has not
presented the claim on direct appeal, lacks cause for failing to

do so and suffered no “actual prejudice” resulting from the

- 4 -
error. Damon v. United States, 732 F.3d 1, 4 (1st Cir. 2013)

(citing Bousley v. United States, 523 U.S. 614, 622 (1998)).

 

Moreover, a petitioner who files a § 2255 petition “is not
entitled to an evidentiary hearing as a matter of right”. David,
134 F.3d at 477. There is a “fairly heavy burden” of proving

that an evidentiary hearing is merited. See United States v.

 

McGill, 11 F.3d 223, 225-26 (1st Cir. 1993). In order to
satisfy this burden, a habeas petitioner generally must provide
evidence admissible under the Federal Rules of Evidence. Garuti
v. Roden, 733 F.3d 18, 25 (ist Cir. 2013). The Court may
dismiss a petition without a hearing if it is contradicted by
the record, inherently incredible or if the petitioner has
failed to provide “specific and detailed supporting facts”.
United States v. Butt, 731 F.2a 75, 77 (lst Cir. 1984).
Furthermore, an evidentiary hearing is not required
where the district judge is thoroughly familiar with the case

as, for example, when he presides at both a change of plea
hearing and sentencing.

Quelette v. United States, 862 F.2d 371, 377 (lst Cir. 1988).

 

Acevedo now seeks habeas relief with respect to 1) claims
already brought on direct appeal and 2) ineffective assistance
of counsel.

B. Claims Already Brought on Direct Appeal

Acevedo now resuscitates his claims that 1) the Court

failed to resolve factual disputes noted in the PSR, 2) the

-5-
offense calculation was in error as a result and 3) the offense
calculation yielded an improper disparity between his sentence
and the sentences of his co-conspirators.

A petitioner may not use § 2255 proceedings to re-litigate
issues already heard and disposed of on direct appeal without
some intervening change in law. Davis v. United States, 417 U.S.

333, 342 (1974); see also Murchu v. United States, 926 F.2d 50,

 

55 (lst Cir. 1991) (finding that claims “resolved by a prior
appeal will not be reviewed again by way of a 28 U.S.C. § 2255
motion”) (internal citations omitted).

Here, the First Circuit, on direct review, concluded that
this Court did not err in sentencing petitioner with respect to
the factual disputes or findings. Moreover, the First Circuit
found that the offense calculations as proffered by the
government and endorsed by this Court were properly reached.
Finally, the First Circuit held that the disparity between the
sentences was warranted.

Because Acevedo’s instant claims are identical to those
already raised and rejected by the First Circuit on direct
appeal, Acevedo’s motion will be denied.

C. Ineffective Assistance of Counsel
Acevedo contends that his counsel was ineffective in

violation of Strickland v. Washington, 466 U.S. 668, 687 (1984).
He asserts that counsel failed to proceed to trial and request
an evidentiary hearing to resolve disputed facts in the PSR.

In order to demonstrate a Strickland violation, a
petitioner must show that 1) his counsel’s performance was
deficient and 2) he was prejudiced as a result of that deficient
performance. Id. Counsel’s performance is not reviewed under a
subjective standard. Rather, petitioner must prove that his
attorney’s performance fell below “an objective standard of
reasonableness”. Id. at 688. This Court must be highly
deferential, presuming a wide range of conduct to be reasonable
professional assistance. Bell v. Cone, 535 U.S. 685, 698 (2002)

(citing Strickland, 466 U.S. at 689); Michel v. Louisiana, 350

 

U.S. 91, 101 (1955)). Reasonable professional assistance must
be measured by “prevailing professional norms” and consideration
of all relevant circumstances. Strickland, 466 U.S. at 688; Pina
v. Maloney, 565 F.3d 48, 56 (lst Cir. 2009); Scarpa v. Dubois,
38 F.3d 1, 8 (1st Cir. 1994).

Acevedo’s Strickland claim alleges that his defense counsel
was ineffective because she 1) induced him to plead guilty and
2) failed to request an evidentiary hearing during sentencing.

1. Voluntariness of Plea

Acevedo maintains that despite his repeated requests to go
to trial, his defense counsel induced him to plead guilty

because of her father’s illness, the strength of the

-7-
government’s case against him and her alleged statements about
this Court’s biases against Latinos.

The strength of the plea colloquy creates a substantial
barrier for repudiation by petitioner because

[s]olemn declarations in open court carry a strong
presumption of verity.

Blackledge v. Allison, 431 U.S. 63, 74 (1977). To renounce the
validity of a plea, a petitioner must provide more than
“conclusory allegations unsupported by specifics” or
“contentions that in the face of the record are wholly
incredible”. Id.

Nevertheless, a guilty plea may be rendered involuntary if
it is obtained through coercion. United States v. Martinez~
Molina, 64 F.3d 719, 732 (1st Cir. 1995) (citing Brady v. United
States, 397 U.S. 742, 750 (1970)). “Coercion” differs, however,

from “candid legal advice”. United States v. Dunfee, 821 F.3d

 

120, 131 (list Cir. 2016). For example, an attorney’s outcome
projections made amidst “a flurry of incriminating evidence” do
not constitute coercion. Id. (holding that a guilty plea was not
coerced when defense counsel advised his client that conviction
at trial would be “guaranteed”).

Here, Acevedo participated in a plea colloquy whereby this
Court inquired of him and determined his knowledge of the

charges against him and the voluntariness of his plea. To
disregard those statements, given under oath, as voluntary,
would be to ignore the principle of the oath itself.

Moreover, Acevedo’s allegations of coercion from his
counsel are conclusory and baseless. He provides this Court
with no evidence of coercion save his own affidavit. His
allegations are unsupported by specific facts and are
insufficient to repudiate the presumption of a voluntary plea.
In fact, the record indicates that defense counsel was fully
prepared to advocate for petitioner zealously, filing 18
substantive motions on his behalf. Furthermore, by candidly
advising him of the weight of the evidence of the government’s
case against him, she fulfilled her duty as counsel. Honestly
apprising a client of the case the prosecution will present is
both appropriate and reasonable under such circumstances, not
evidence of coercion.

Thus, petitioner’s claims of ineffective assistance of
counsel as to his plea fail because he has not demonstrated that
her conduct was deficient, his insinuations of coercion are
unsubstantiated and the evidence suggests that defense counsel
was prepared and willing to defend Acevedo at trial.
Accordingly, his Strickland claim will be denied.

2. Failure to Request an Evidentiary Hearing

Acevedo alleges that his counsel provided ineffective

assistance by failing to request an evidentiary hearing during

- 9 -
sentencing, despite the fact that defense counsel submitted

written objections in the PSR and this

Court heard defense

counsel’s arguments on those objections at sentencing.

In a case where a petitioner challenges the material facts

in the PSR, the Court is obligated to resolve those disputes

through an evidentiary hearing. United

States v. Cyr, 337 F.3d

 

96, 100 (lst Cir. 2003); United States

v. Jimenez Martinez, 83

 

F.3d 488, 494-495 (ist Cir. 1996). If

are “merely rhetorical and unsupported
and lacking any “evidence to rebut the
Court is entitled to rely on the facts

337 F.3d at 100; United States v.

Cyr,

the challenges, however,

by countervailing proof”
factual assertions”, the
set forth in the PSR.

328

Grant, 114 F.3d 323,

 

(lst Cir. 1997) (citing United States v. Mir, 919 F.2d 940, 943

(5th Cir. 1990)

(holding that the Court may adopt the facts as

presented by probation in the PSR without further inquiry when

defendant objects to them but offers no rebuttal evidence)).

The Court properly relied on the recitation of facts in the

PSR because petitioner proffered no rebuttal evidence to support

his objections thereto.

Defense counsel addressed that issue

during sentencing and quoted the holding in Cyr, which states

that without rebuttal evidence,

it “falls in [this Court’s]

bailwick” to determine how to proceed with the objections and

disputed facts.

She then appropriately yielded fact-finding

authority to this Court in lieu of requesting an evidentiary

- 10 -
hearing. Her adherence to procedure as instructed by law can be
considered reasonably effective assistance.

Even if petitioner could demonstrate that his counsel’s
performance was deficient or unreasonable, he fails to
demonstrate that any prejudicial effect resulted from her
conduct. Even if she had requested an evidentiary hearing, the
Court would have properly denied that request given petitioner's
failure to produce pertinent rebuttal evidence. Counsel’s
failure to request a hearing does not alter any likely outcome,
immediate or otherwise. Accordingly, petitioner’s Strickland
claim fails on both prongs and, because petitioner cannot
demonstrate any violation of Supreme Court precedent, this
motion will be denied.

ORDER
For the foregoing reasons, Acevedo’s motion to vacate under

28 U.8.C. § 2255 (Docket No. 655) is DENIED and his petition for

writ of habeas corpus is DISMISSED.

So ordered.

Ve Menu Grilen,

Nathaniel M. Gorton
United States District Judge
Dated July 7 , 2019
